Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

	Double patenting rejections placed in the preceding non-final Office action is being withdrawn herewith thus clearing the path to allowance. Claims 4-8 were rejected under double patenting doctrine. Upon closer examination it is found that the double patenting rejection may have been improper because instant claim 4 includes “developer transporting member that doesn’t contact with the developer bearing member” is not found in the issued patent 10,444,658. This matter was discussed with Applicant’s representative, Mr. Richard Schachner, in an interview held on 24 November 2021. 
Prior art search is updated.

Reasons for Allowance

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an image forming apparatus comprising an image bearing member, a developer bearing member, a supply member, a supply voltage applying member and a controller, 
wherein the controller controls the supply voltage applied to the supply member to be changed in a period from an image forming start to an image forming end in the first image forming mode and the second image forming mode and controls an amount of change of the supply voltage in the first image forming mode to be larger than the amount of change of the supply voltage in the second image forming mode, as stated in the claim in association with the remaining claim features.
As to dependent claim 2-3, these claims are allowed because each of these claims depends, either directly or indirectly, from the allowed independent claim 1.

As independent claim 4, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an image forming apparatus comprising an image bearing member, a developer bearing member and developer transporting member that doesn’t contact the developing bearer member, 
wherein in a first image forming mode, an image is formed at a first peripheral velocity ratio representing a ratio of a peripheral velocity of the developer bearing member to a peripheral velocity of the image bearing member, and 
wherein in a second image forming mode, an image is formed at a second peripheral velocity ratio representing a ratio of a peripheral velocity of the developer bearing member to a peripheral velocity of the image bearing member, which is higher than the first peripheral velocity ratio, by lowering the peripheral velocity of the image bearing member in the second image forming mode to be lower than the peripheral velocity of the image bearing member in the first image forming mode, wherein a rotation number ratio of a rotation number of the developer transporting member to a rotation number corresponding to the peripheral velocity of the image bearing member in the second image forming mode is higher than that in the first image forming mode, as stated in the claim in association with the remaining claim features.

As to dependent claims 5-8, these claims are allowed because each of these claims depends, either directly or indirectly, from the allowed independent claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852